Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022. Applicant has also elected the species of Group 1 (Figures 3A-3B). However, it is noted that claims 7-8 are drawn to a non-elected species. Thus claims 7-8 are also withdrawn from consideration.
 Applicant's election with traverse of claims 1-17, 23-25 and Group 1, Figures 3a-3B in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that on page 12 of the “remarks”, the applicant states that there is no unduly burden for the office to also examine the non-elected subject matter.  This is not found persuasive because as expressly recited in MPEP 808.02 (C) For example, if applicant elected invention II, that is drawn to a method of engaging a tool to a cylindrical work piece, is classified in a different field of search B23Q 3/064 compared to the elected invention of Group 1 which is classified in B25B 5/106, thus employing a . 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
The action is in reply to the Application filed on 10/03/2019. Claims 1-25 are currently pending. Claims 7-8 and 18-22 are withdrawn. Claims 1-6, 9-17, and 23-25 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 and 03/15/2021 has been received and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a frame secured to the clamp assembly" in line 6.  It is unclear how the clamping system that comprises the frame be secured to itself, what is the clamping assembly? There is no additional structure or structural relations of the clamping assembly, and it is also unclear if the clamping assembly is referring back to a clamping system that is introduced in claim 1, line 1 or if it is a separate device, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the clamping assembly to be the clamping system. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 205764673).
Regarding claim 1, Zhang discloses: a clamping system (Figures 1-3) comprising: 
a base (element 1) defining a threaded member (element 11); 
a pair of arms (elements 2/3) pivotally supported by the base (see paragraph 0037), each arm defining a proximal end (Detail A) and an opposite distal end (Detail B); 
a shaft (element 5) threadedly engaged with the threaded member of the base (see paragraph 0037), the shaft defining a proximal end (Detail C) and an opposite distal end (Detail D); 
a central carriage (element 4) rotatably affixed to the distal end of the shaft (via element 41) and slideably retained to the pair of arms (see paragraph 0047); 
wherein rotation of the shaft relative to the base results in (i) axial displacement of the shaft and linear displacement of the central carriage, and (ii) pivotal displacement of the pair of arms (see paragraphs 0039/0043/0047/0049).

    PNG
    media_image1.png
    563
    454
    media_image1.png
    Greyscale

Regarding claim 2, Zhang discloses: the clamping system of claim 1 wherein each arm also defines a guide slot (element 8) extending at least partially between the proximal end and the distal end of each said arm (see annotated figure above), the clamping system further comprising: a first locating pin (element 9) extending from the central carriage through the guide slot of a first arm (element 3) of the pair of arms (see figure 3) and a second locating pin (element 9 and see also paragraph 0046 where the prior art states each jaw (elements 2/3) has a pin (elementn9)) extending from the central carriage through the guide slot of a second arm (element 2) of the pair of arms to thereby movably retain the central carriage to the pair of arms (see paragraph 0046).
Regarding claim 12, Zhang discloses: the clamping system of claim 1 further comprising an indicator (Detail A) extending from the central carriage, the indicator defining a face (outer surface of Detail A) for visual reference to align the clamp in a position desired by a user (Giving that the structural limitation are met by the prior art and there are no structural difference, the prior art would be capable of performing the recited claim function).

    PNG
    media_image2.png
    563
    454
    media_image2.png
    Greyscale

Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuba (US Patent No. 4,625,464).
Regarding claim 23, Kuba discloses: a clamping system (Figures 1-15 element 1) for removably securing a saw (elements 32/40/44/52) mounted in spaced relationship to an exterior surface of a pipe (element a) of predetermined length, the pipe defining a longitudinal axis (element o), the clamping system (10) being rotatable about the longitudinal axis (via elements 6a/6a/15a/15a/18a/18a), wherein the 
clamping system comprises: a frame (element 2) secured to the clamping assembly, wherein the frame includes a central component (element 2a) and a plurality of outwardly extending members (elements 7/9) extending from the central component (see figures 1-3 and 7); and 
one or more grab members (elements 13/16) affixed to or formed unitary with one of the plurality of outwardly extending members  (see figures 1-3 and 7), for enabling one or more of the grab members to be used to rotate the saw about the longitudinal axis to cut the pipe into at least two portions (see figures 11-15 and see also col. 5, ll. 40-67 and col. 6, ll. 1-11).
Regarding claim 24, Kuba discloses: the clamping system of claim 23, wherein the saw cuts the pipe along a cutting plane (see figures 11-15 and see also col. 5, ll. 40-67 and col. 6, ll. 1-11) disposed transverse to the longitudinal axis.
Regarding claim 25, Kuba discloses: the clamping system of claim 23, wherein one or more of the grab members serves as a ground-contacting member or foot (Giving that the structural limitation are met by the prior art, there are no structural difference, and the claim limitation fails to provide any additional structural to define a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Kuba (US Patent No. 4,625,464).
Regarding claim 3, Zhang discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein each arm of the pair of arms includes one or more rollers.
Kuba teaches it was known in the art to have a clamping system (Figures 1-15 element 1) comprising a left and right arm (elements 7/9), and wherein each arm of the pair of arms includes one or more rollers (elements 15a).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Kuba to provide wherein each arm of the pair of arms includes one or more rollers. The motivation for doing so allows the clamping system to rotatable clamp the work piece, thereby to securely hold the work piece while having a press-contact completely to the outer peripheral surface of the workpiece.
Regarding claim 4, Zhang discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the central carriage includes one or more rollers rotatably secured to the central carriage.
Kuba teaches it was known in the art to have a clamping system (Figures 1-15 element 1) comprising a left and right arm (elements 7/9), a central carriage (element 2), and wherein the central carriage includes one or more rollers (elements 6a) rotatably secured to the central carriage (via elements 2a/6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Kuba to provide wherein the central carriage includes one or more rollers rotatably secured to the central carriage. The motivation for doing so allows the clamping system to rotatable clamp the work piece, thereby to securely hold the work piece while having a press-contact completely to the outer peripheral surface of the workpiece.
Regarding claim 17, Zhang discloses: a clamping system (Figures 1-3) comprising: 
a base (element 1) defining a threaded member (element 11); 
a pair of arms (elements 2/3) pivotally supported by the base (see paragraph 0037), each arm defining a proximal end (Detail A) and an opposite distal end (Detail B); 
a shaft (element 5) threadedly engaged with the threaded member of the base (see paragraph 0037), the shaft defining a proximal end (Detail C) and an opposite distal end (Detail D); 
a central carriage  (element 4) rotatably affixed to the distal end of the shaft (via element 41) and slideably retained to the pair of arms (see paragraph 0047); 
wherein rotation of the shaft relative to the base results in (i) axial displacement of the shaft and linear displacement of the central carriage, and (ii) pivotal displacement of the pair of arms (see paragraphs 0039/0043/0047/0049), 
wherein each arm also defines a guide slot (element 8) extending at least partially between the proximal end and the distal end of each said arm (see annotated figure below), 
the clamping system (10) further comprising: 
a first locating pin (element 9) extending from the central carriage through the guide slot of a first arm (element 3) of the pair of arms (see figure 3) and a second locating pin (element 9 and see also paragraph 0046 where the prior art states each jaw (elements 2/3) has a pin (elementn9)) extending from the central carriage through the guide slot of a second arm (element 2) of the pair of arms to thereby movably retain the central carriage to the pair of arms (see paragraph 0046).

    PNG
    media_image1.png
    563
    454
    media_image1.png
    Greyscale

However, Zhang appears to be silent wherein each arm of the pair of arms includes one or more rollers and wherein the central carriage includes one or more rollers rotatably secured to the central carriage.
Kuba teaches it was known in the art to have a clamping system (Figures 1-15 element 1) comprising a left and right arm (elements 7/9), a central carriage (element 2), wherein each arm of the pair of arms includes one or more rollers (elements 15a) and wherein the central carriage includes one or more rollers (elements 6a) rotatably secured to the central carriage (via elements 2a/6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Kuba to provide wherein each arm of the pair of arms includes one or more rollers and wherein the central carriage includes one or more rollers rotatably secured to the central carriage. The motivation for doing so allows the clamping system to rotatable clamp the work piece, thereby to securely hold the work piece while having a press-contact completely to the outer peripheral surface of the workpiece.
Regarding claim 22, Zhang modified discloses all of the limitations as stated in the rejections of claims 1 and 3 above, but appears to be silent wherein a first spaced-apart pair of rollers of the one or more rollers are rotatably supported about a first longitudinal axis by a first arm of the pair of arms, wherein a second spaced-apart pair of rollers of the one or more rollers are rotatably supported about a second longitudinal axis by a second arm of the pair of arms, and wherein the first and second axes are parallel, whereby a pipe of predetermined length when contacted by the first and second spaced-apart pairs of rollers aligns with the first and second axes.
Kuba teaches it was known in the art to have a clamping system (Figures 1-15 element 1) comprising a left and right arm (elements 7/9), and wherein a first spaced-apart pair of rollers (Detail A) of the one or more rollers are rotatably supported about a first longitudinal axis (X-X axis) by a first arm of the pair of arms (element 7), wherein a second spaced-apart pair of rollers (Detail B) of the one or more rollers are rotatably supported about a second longitudinal axis (X2-X2 axis) by a second arm (element 9) of the pair of arms, and wherein the first and second axes are parallel (see figures 3/4 and annotated figure below), whereby a pipe (element a) of predetermined length when contacted by the first and second spaced-apart pairs of rollers aligns with the first and second axes (see figure 11).

    PNG
    media_image3.png
    920
    871
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Kuba .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Isusi (US Pub. No. 2017/0197296).
Regarding claim 5, Zhang discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the clamping system of claim 1 further comprising: a quick release provision including a nut pivotally engaged with the base, the nut defining a threaded engagement end, wherein the shaft is threadedly engaged with the threaded member of the base by threaded engagement with the engagement end of the nut.
Isusi teaches it was known in the art to have a clamping system (Figures 1-10 element 1) comprising a shaft (element 31), a base (element 2), a pair of arms (elements 3/4) with rollers (elements 7/8), and further comprising: a quick release provision (Figures 6a/6b) including a nut (element 32) pivotally engaged with the base, the nut defining a threaded engagement end (paragraph 0061 where element 32 is defined as “threaded”), wherein the shaft is threadedly engaged with the threaded member of the base by threaded engagement with the engagement end of the nut (see figures 4-6b and see also paragraphs 0061-0064).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Isusi to provide a quick release provision including a nut pivotally engaged with the base, the nut defining a threaded engagement end, wherein the shaft is threadedly engaged with the threaded member of the base by threaded engagement with the engagement end of the nut. Doing so provides a quick secure manner to open and close the clamping arms without the need to rotate the shaft, thus increasing efficiency and productivity of opening/closing the arms of the clamping system during operations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Li (CN 205465299).
Regarding claim 6, Zhang discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the clamping system of claim 1 further comprising: a suspension system including one or more springs positioned between the shaft and the central carriage.
Li teaches it was known in the art to have a clamping system (Figures 1-2) comprising a pair of arms (elements 1.1/3.2) with rollers (elements 7/8/9), a central carriage (elements 1.2/3.1), and further comprising a suspension system (Figure 1) including one or more springs (element 4) positioned between the shaft and the central carriage (see figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Isusi .
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Penman (US Patent No. 7,114,234).
Regarding claim 13, Zhang modified discloses all of the limitations of claim 1 including the clamping system of claim 1 (Figures 1-3), but appears to be silent wherein a framed support system comprising: a frame secured to the clamping system, wherein the frame  includes a central component, and a plurality of outwardly extending members.
Penman teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), and a framed support system (Figures 1-3) comprising the clamping system (Figures 1-3) and a frame (element 15) secured to the clamping system, wherein the frame includes a central component (Detail A), and a plurality of outwardly extending members (elements 20/30).

    PNG
    media_image4.png
    985
    823
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    616
    490
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Penman to provide a framed support system comprising a frame secured to the clamping system, wherein the frame  includes a central component, and a plurality of outwardly extending members. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Regarding claim 14, Zhang modified discloses all of the limitations of claims 1 and 13, but appears to be silent wherein the plurality of outwardly extending members include: a first proximal member extending outward from the central component; a first distal member extending outward from the central component; a second proximal member  extending outward from the central component; and a second distal member extending outwardly from the central component.
Penman further teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), a plurality of outwardly extending members (elements 20/30), wherein the plurality of outwardly extending members include: a first proximal member (element 24/Detail A) extending outward from the central component (see annotated figure below); a first distal member (element 24/Detail B) extending outward from the central component (see annotated figure below); a second proximal member (element 24 and see also col. 5, ll. 45-52 where the prior art states the element 20 (outwardly extending member) includes element 26 and 24 and col. 6, ll. 2-3 where the prior art states element 30 (outwardly extending member) is similar in construction, thus having a second set of element 24 located in element 30) extending outward from the central component see annotated figure below); and a second distal member (element 24) extending outwardly from the central component (see annotated figure below).

    PNG
    media_image6.png
    910
    755
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Penman to provide wherein the plurality of outwardly extending members include: a first proximal member extending outward from the central component; a first distal member extending outward from the central component; a second proximal member  extending outward from the central component; and a second distal member extending outwardly from the central component. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Regarding claim 15, Zhang modified discloses all of the limitations of claims 1 and 13-14, but appears to be silent wherein the framed support system of claim 14 wherein the frame further includes: at least one grab member affixed to the proximal or distal members, the at least one grab member extending transversely therefrom.
Penman further teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), a plurality of outwardly extending members (elements 20/30), wherein the frame further includes: at least one grab member (element 27) affixed to the proximal or distal members, the at least one grab member extending transversely therefrom (see figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Penman to provide wherein the frame further includes: at least one grab member affixed to the proximal or distal members, the at least one grab member extending transversely therefrom. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Regarding claim 16, Zhang modified discloses all of the limitations of claims 1 and 13-14, but appears to be silent wherein at least one of the first distal member and the second distal member serves as a ground-contacting member.
Penman further teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), a plurality of outwardly extending members (elements 20/30), a first distal member and the second wherein at least one of the first distal member and the second distal member serves as a ground-contacting member (Giving that the structural limitation are met by the prior art and there are no structural difference, the prior art would be capable of having element 24 to serve as a ground-catching member).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Penman to provide wherein at least one of the first distal member and the second distal member serves as a ground-contacting member. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
		
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 recites limitations related to the clamping system, specifically a force limit system, wherein the shaft  is in the form of a threaded collar, and wherein the collar defines a proximal end and an opposite distal end, an outer periphery threaded region extending at least partially between the proximal end  and the distal end, and a central bore extending between the proximal end  and the distal end, wherein the force limit 
The teaching of Zhang discloses a clamping system (Figures 1-3) having a shaft (element 5) connected to a handle (element 51/52). However, Zhang’s shaft is solid and does not include a bore wherein a central shaft extends through the bore and thus in combination does not form a force limit system.
The teaching of Kuba discloses a clamping system (Figures 1-15 element 1) having a shaft (element 20) connected to a handle (element 31). However, Kuba’s shaft is solid and does not include a bore wherein a central shaft extends through the bore and thus in combination does not form a force limit system.
Claims 10-11 recites limitations related to the clamping system, specifically a brake system including a lever moveably attached to the central carriage and selectively positionable between (i) an engaged position in which the lever contacts one or more rollers secured to the central carriage and prevents rotation of the rollers, and (ii) a disengaged position in which the lever  is free from contact with the one or more rollers secured to the central carriage thereby enabling rotation of the rollers.
The teaching of Kuba discloses a clamping system (Figures 1-15 element 1) having one or more rollers (elements 6a/15a). However, Kuba does not disclose a brake system with a lever that contacts the rollers in order to prevent the rotation of the rollers.
The teaching of Penman discloses a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55). However, Penman does not disclose .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/24/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723